Fourth Court of Appeals
                                  San Antonio, Texas
                                          April 1, 2020

                                      No. 04-19-00432-CR

                                    Donald BRASSFIELD,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                From the 25th Judicial District Court, Guadalupe County, Texas
                                Trial Court No. 16-1733-CR-A
                           Honorable William Old, Judge Presiding


                                         ORDER

        In this appeal, Appellant’s court-appointed counsel filed an Anders brief and notified
Appellant of his right to file a pro se brief. Thereafter, the State waived its right to file a
response to the Anders brief. See Anders v. California, 386 U.S. 738, 744 (1967). Appellant,
an indigent inmate, requested a copy of the appellate record, which this court sent. See TEX. R.
APP. P. 20.2.
        On March 31, 2020, Appellant stated he did not receive volume 8 of the reporter’s record,
for the proceedings on April 16, 2019, and requested a free copy of that volume and an extension
of time to file his pro se brief.
       Appellant’s motion is GRANTED.
        We direct the clerk of this court to provide Appellant with a printed copy of volume 8 of
the reporter’s record at no cost to Appellant. The appellate record will be mailed to Appellant at
the following address:
                                      Donald Brassfield
                                    TDCJ Number 2270561
                                        Eastham Unit
                                     2665 Prison Road #1
                                     Lovelady, TX 75851
        Appellant’s pro se brief will be due THIRTY DAYS after this court mails Appellant a
printed copy of the requested portion of the appellate record. See TEX. R. APP. P. 38.6(a).




                                                 _________________________________
                                                 Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of April, 2020.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ,
                                                 Clerk of Court